 Case 6:21-cv-01318-WWB-DCI Document 1 Filed 08/13/21 Page 1 of 7 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


TAMARA HALEY
    Plaintiff,
vs.                                CASE NO.: 6:21-cv-1318

GOODWILL INDUSTRIES OF
CENTRAL FLORIDA, INC.
    Defendant.

_____________________________________/

      PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

     Plaintiff, TAMARA HALEY, by and through her undersigned

counsel,   sues   Defendant,   GOODWILL     INDUSTRIES OF CENTRAL

FLORIDA, INC., (hereinafter "Defendant"), and alleges as follows:

     1.    This is an action brought pursuant to the Family and Medical

Leave Act (“FMLA”), 29 U.S.C. Sections 2601 to 2654, to obtain relief for

denial and violation of medical leave rights guaranteed by the FMLA.

     2.    This is an action for damages that exceed the minimum

Jurisdiction of this Court.

     3.    The unlawful employment practices alleged were committed

within Brevard County, Florida.

     4.    Plaintiff is and has been a resident of Brevard County,

Florida, at all times material herein.
 Case 6:21-cv-01318-WWB-DCI Document 1 Filed 08/13/21 Page 2 of 7 PageID 2




     5.     Plaintiff was hired by Defendant, GOODWILL INDUSTRIES

OF CENTRAL FLORIDA, INC. on or about October 29, 2017, and worked

at least 1250 hours over the twelve (12) months prior to her termination

and was an “employee” as defined by FMLA Statute, 29 U. S. C. §2611(4).

     6.     Defendant employed in excess of fifty (50) employees within

seventy-five (75) miles of Plaintiff’s worksite for each working day during

each of twenty (20) or more calendar work weeks in the year culminating

in Plaintiff’s termination and is an “employer” as defined by FMLA

Statute, 29 U.S.C. §2611(4).

     7.     On or about May 2021, Plaintiff presented with COVID-19

symptoms which required her to take FMLA leave and quarantine.

     8.     Plaintiff was granted medical leave as per the Family &

Medical leave Act, 29 U.S.C. §§2601-2654.

     9.     Other employees in the Merritt Island store tested positive for

COVID-19.

     10.    GOODWILL believed that Plaintiff was the cause of the

“outbreak” and terminated her employment while she was still on

medical leave.

     11.    Defendant blatantly disregarded 29 U.S.C. §2615 in direct

violation of Congress’ Family and Medical Leave Act of 1993 and



                                     2
 Case 6:21-cv-01318-WWB-DCI Document 1 Filed 08/13/21 Page 3 of 7 PageID 3




terminated Plaintiff while she was suffering from complications of

COVID-19.

      12.   The Defendant’s actions against the Plaintiff in violation of the

FMLA were done wantonly, maliciously, willfully and with the intent to do

harm to Plaintiff.

      13.   Plaintiff has retained the undersigned law firm and agreed to

pay a reasonable fee.

      14.   Plaintiff has suffered and continues to suffer grave and severe

damage to her financial welfare by reason of Defendant’s unlawful

actions against the Plaintiff.



                           COUNT I
         INTERFERENCE WITH RIGHTS IN VIOLATION OF FMLA

   15.      Plaintiff incorporates and re-alleges paragraphs 1 through 14

      of this complaint as fully as if set forth herein.

   16.      GOODWILL’S disregarded 29 U.S.C. §2615(a)(1) in direct

      violation of Congress’ Family and Medical Leave Act of 1993 by

      terminating Plaintiff on June 7, 2021 while Plaintiff was on leave

      and quarantined with COVID-19 symptoms.

   17.      As a result of Plaintiff seeking FMLA leave, Defendant caused

      an adverse employment action upon Plaintiff.

                                       3
 Case 6:21-cv-01318-WWB-DCI Document 1 Filed 08/13/21 Page 4 of 7 PageID 4




   18.      At all times during her employment with Defendant, Plaintiff

      performed all duties assigned to her in a professionally competent

      manner.

   19.      In order to interfere with Plaintiff's rights under the FMLA,

      employer made the decision to terminate her employment while she

      was on leave.

   20.      A motivating factor in Plaintiff being terminated was Plaintiff's

      exercise of her FMLA rights during the COVID-19 global pandemic.

   21.      The Defendant’s actions against the Plaintiff in violation of the

      FMLA were done wantonly, maliciously, willfully and with the

      intent to do harm to Plaintiff.

   22.      Plaintiff has retained the undersigned law firm and agreed to

      pay a reasonable fee.

   23.      Plaintiff has suffered and continues to suffer grave and severe

      damage to her financial and mental welfare by reason of

      Defendant’s unlawful actions against the Plaintiff.



                          PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment against Defendant, as

follows:



                                        4
Case 6:21-cv-01318-WWB-DCI Document 1 Filed 08/13/21 Page 5 of 7 PageID 5




        a. Judgment for all wages, salary, employment benefits and

           other compensation denied or lost Plaintiff by reason of

           Defendant's violation of the FMLA;

        b. Interest;

        c. An additional amount as liquidated damages;

        d. An award of reasonable attorney’s fees and all costs incurred

           herein;

        e. Such other damages as may be just and proper.



                          COUNT II
       DISCRIMINATORY RETALIATION IN VIOLATION OF FMLA

 24.       Plaintiff incorporates and re-alleges paragraphs 1 through 14

    of this complaint as fully as if set forth herein.

 25.       Plaintiff has exhausted her administrative remedies prior to

    bringing this action.

 26.       Plaintiff has complied with all conditions precedent prior to

    bringing this action.

 27.       At all times during her employment with Defendant, Plaintiff

    performed all duties assigned to her in a professionally competent

    manner.




                                     5
 Case 6:21-cv-01318-WWB-DCI Document 1 Filed 08/13/21 Page 6 of 7 PageID 6




   28.        The Defendant’s actions against the Plaintiff were in violation

      of the FMLA and were done wantonly, maliciously, willfully and

      with the intent to do harm to Plaintiff.

   29.        As a result of Plaintiff taking FMLA leave, Defendant caused

      an adverse employment action upon Plaintiff, including terminating

      Plaintiff.

   30.        The motivating reason for the adverse employment actions

      stated herein was Plaintiff's use of her FMLA rights.

   31.        Plaintiff has retained the undersigned law firm and agreed to

      pay a reasonable fee.

   32.        Plaintiff has suffered and continues to suffer grave and

      severe damage to her financial welfare by reason of Defendant’s

      unlawful actions against the Plaintiff.



                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment against Defendant, as

follows:

           a. Judgment for all wages, salary, employment benefits and

              other compensation denied or lost Plaintiff by reason of

              Defendant's violation of the FMLA;

           b. Interest;
                                      6
 Case 6:21-cv-01318-WWB-DCI Document 1 Filed 08/13/21 Page 7 of 7 PageID 7




        c. An additional amount as liquidated damages;

        d. An award of reasonable attorney’s fees and all costs incurred

           herein;

        e. Such other damages as may be just and proper.




                          DEMAND FOR JURY TRIAL

Plaintiff demands a jury trial on all issues herein triable by jury.

DATED this 13th day of August 2021.



                                   ARCADIER, BIGGIE & WOOD, PLLC

                                          /s/Joseph C. Wood, Esquire
                                          Maurice Arcadier, Esquire
                                          Florida Bar No. 0131180
                                          Joseph C. Wood, Esquire
                                          Florida Bar No.: 0093839
                                          2815 W. New Haven, Suite 304
                                          Melbourne, Florida 32904
                                          Primary Email:
                                          office@wamalaw.com
                                          Secondary Email:
                                          arcadier@wamalaw.com
                                          Phone: (321) 953-5998
                                          Fax: (321) 953-6075




                                      7
